DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Howland (7,284,586) in view of Robertson (3,080,899).

    PNG
    media_image1.png
    674
    546
    media_image1.png
    Greyscale
Howland discloses all of the limitations of claim 1, i.e., a rimless tire mount, comprising a) an inner plate 136a;  b) a central axle 132 134;  c) a mounting plate 126, 121 comprising:  i) a first side 121 constructed and arranged to be attached to a prep stand 110a and ii) a second side 126 opposite the first side, the second side spaced apart from and attached to the inner plate Fig. 2;  d) an outer plate 136b comprising: ii) a central opening not numbered, Fig. 1A adapted to slide along the central axle, wherein the outer plate is mountable on the central axle such that the tire can be fitted between the outer plate and the inner plate Fig. 1A, mounting plate is removably secured to a prep stand (claim 14) hitch port 112, except for the plates to include inner and outer bead respectively (claim 1) and respective O-ring (claim 8).

    PNG
    media_image2.png
    299
    320
    media_image2.png
    Greyscale
Robertson teaches a tire mount having inner and outer plates 25, 25’, each having a bead flange 38 and further teaches rubber rings 44 to proper seating of differently sized tires. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Howland with the beads and O-rings as taught by Robertson for maintaining a proper engagement assuring a god air seal with the tire.
41 for plate 25 with a pop-off safety valve 90, Fig. 4. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Howland with the filling port and the safety valve as taught by Robertson for safely supplying air.
Regarding claims 3 and 11, PA (prior art, Howland modified by Robertson) meets the limitations, i.e., one or more holes 122 or 112. 
Regarding claim 4, PA  meets the limitations, i.e., mounting hole defined by 134 for pin 132.
Regarding claims 5 and 10, PA  meets the limitations, i.e., spacer defined by telescoping tubulars 121 and 110.
Regarding claim 9, PA  meets the limitations, i.e., central axis receives a pin 132.
Regarding claim 15, PA  meets the limitations, i.e., inner plate is fixed to the axle 137, 138.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 6 and 19 above, and further in view of Cooper (3,674,067).
	PA (prior art, Howland modified by Robertson) as applied to claim 6 above, meets the limitations of the indicated claim, except for disclosing a pressure gauge.
	Cooper teaches a tire chucking device having a conventional pressure gauge 80.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the pressure gauge as taught by Cooper so as to provide an indication of the pressure of a tire being serviced.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,414,219. Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below. 
For double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case example claim 1 of USP`219 recites for a rimless tire mount for a tire, comprising a) an inner plate comprising an inner bead and an inner bead O-ring;  b) a central axle;  c) a pop-off safety valve; d) a mounting plate having a side configured to fit to a prep stand and an opposite side spaced apart and fixedly attached to an outer side of the inner plate;  and e) an outer plate comprising: i) an outer bead; ii) an outer bead O-ring;  iii) a central opening adapted to slide along the central axle, the central opening 

Conclusion
Prior art made of record are considered relevant to applicant’s disclosure. Marshal, Branick and Adams, Jr. are cited to show related tire stands each defining upper and lower plates, a central axle and a mounting plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
July 15, 2021							Primary Examiner, Art Unit 3723